DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 5/6/2022 does put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
The following is an examiner’s statement of reasons for allowance:
Taniguchi (US Pub No. 2014/0360560), Weaver (US Pub No. 2014/0202533), and Prejean (US Pub No. 2012/0024348) are the closest prior art.
	Taniguchi et al. teaches a method of manufacturing a photovoltaic module comprising at least a first layer and a second layer affixed to each other by means of an encapsulant [12A and 12B, Fig. 1, 0164], said method comprising steps of: providing a lamination device [0144, 0159, and 0208], disposing said first layer in said lamination device [0144, 0208-0210], disposing upon said first layer an encapsulant material manufactured by the steps of: providing a base resin comprising a silane-modified polyolefin [0082] and having a melting point of less than 100 Celsius overlapping the claimed below 90°C [0072], forming a mixture of said base resin [0015-0016, 0141], pigment particles [0030, i.e. titanium oxide] and an additive comprising a cross-linking catalyst [0046, 0096], melting said mixture at a temperature of 130 to 300 degrees Celsius overlapping the claimed between 90°C and 190°C [0119] and extruding said mixture to form said encapsulant material [0140]; disposing said second layer upon said encapsulant material [0164], laminating said first layer, said second layer and said encapsulant material under application of heat and pressure [0165], said heat being applied at a temperature of 100 degrees to 135 degrees Celsius overlapping the claimed between 60°C and 125°C and so as to crosslink said base resin [0158].
Weaver et al. teaches a cross linking catalyst in the amount of 1 wt% to 0.01 wt% used to provide a olefin polymer to catalyze the crosslinking reaction and provide desired levels of tensile strength, shear strength and creep resistance [0077-0082].
Prejean et al. teaches an extrusion process in the form of a powder or a pre mixed melt form and then formed into pellets of the mixed material [0073-0075] for a copolymer [0073].
The references would not have been obvious to combine with the teaching of Taniguchi et al. without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
	Modified Taniguchi et al. teaches the limitations of claims 16 and 32 but does not disclose the limitations of “providing a base resin comprising a silane-modified polyolefin and having a melting point below 90°C, a complex viscosity of greater than 10000 Pa.s at 85°C, and greater than 6000 Pa.s at 100°C before lamination, and a tan delta value less than 1.0 at 85°C and less than 1.2 at 100°C before lamination;” and “laminating said first layer, said second layer, and said encapsulant material under application of heat and pressure, said heat being applied at a temperature between 60°C and 125°C to crosslink said base resin such that said encapsulant material exhibits a complex viscosity greater than 15000 Pa.s at 85°C and greater than 10000 Pa.s at 100°C, and a tan delta value of less than 1.0 at 85°C and of less than 1.2 at 100°C after lamination.” in claim 16, and “mixing said base resin powder, pigment particles, and an additive in the form of a powder to form said encapsulant material, said additive comprising a cross-linking catalyst present in said encapsulant material in a proportion of 0.01 to 20 parts per hundred of resin” in claim 32.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “providing a base resin comprising a silane-modified polyolefin and having a melting point below 90°C, a complex viscosity of greater than 10000 Pa.s at 85°C, and greater than 6000 Pa.s at 100°C before lamination, and a tan delta value less than 1.0 at 85°C and less than 1.2 at 100°C before lamination;” and “laminating said first layer, said second layer, and said encapsulant material under application of heat and pressure, said heat being applied at a temperature between 60°C and 125°C to crosslink said base resin such that said encapsulant material exhibits a complex viscosity greater than 15000 Pa.s at 85°C and greater than 10000 Pa.s at 100°C, and a tan delta value of less than 1.0 at 85°C and of less than 1.2 at 100°C after lamination.” in claim 16, and “mixing said base resin powder, pigment particles, and an additive in the form of a powder to form said encapsulant material, said additive comprising a cross-linking catalyst present in said encapsulant material in a proportion of 0.01 to 20 parts per hundred of resin” in claim 32 in conjunction with the remaining limitations of the claim.
Therefore; claims 16-22, 25-26 and 28-49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726